  Case: 1:20-cv-04699 Document #: 126 Filed: 03/01/21 Page 1 of 17 PageID #:2226




                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 IN RE: TIKTOK, INC., CONSUMER              )   MDL No. 2948
 PRIVACY LITIGATION                         )
                                            )   Master Docket No. 20-cv-4699
                                            )
                                            )   Judge John Z. Lee
                                            )
 This Document Relates to All Cases         )   Magistrate Judge Sunil R. Harjani


      INITIAL OBJECTIONS TO PLAINTIFFS’ MOTION FOR PRELIMINARY
           APPROVAL OF CLASS ACTION SETTLEMENT BY MARK S.,
          AS PARENT AND LEGAL GUARDIAN OF HIS MINOR SON, A.S.




Dated: March 1, 2021



                                            Respectfully submitted,
                                            MARK S.

                                      By:   /s/ Scott R. Drury
                                            SCOTT R. DRURY

Mike Kanovitz
Scott R. Drury
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, Illinois 60607
(312) 243-5900
drury@loevy.com
    Case: 1:20-cv-04699 Document #: 126 Filed: 03/01/21 Page 2 of 17 PageID #:2227




        Pursuant to Fed. R. Civ. P. 23(e)(5), Mark S., as parent and legal guardian of his minor

son, A.S., objects to Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement (the

“motion”) (Dkt. 122) because the proposed settlement is unfair, unreasonable and inadequate.

                                        INTRODUCTION

        Notwithstanding what facially appears to be a large settlement value – $92 million – the

Agreement 1 suffers from numerous defects that preclude its preliminary approval. Specifically:

        •   The Agreement does not account for serious conflicts between minor class members,
            on the one hand, and Nationwide Class members and Illinois Subclass members, on the
            other, arising out of: (a) the minors’ abilities to disaffirm any arbitration agreement or
            class action waiver; and (b) TikTok’s statutory obligation to delete data collected about
            them;

        •   the proposed settlement value is unfair, unreasonable and inadequate and is far below
            the net expected value of continued litigation, see Reynolds v. Beneficial Nat’l Bank,
            288 F.3d 277, 284-85 (7th Cir. 2002);

        •   the proposed Notice Plan is defective in that it: (a) fails to provide notice to the class
            members via the TikTok App; (b) fails to set forth the estimated claim value; and (c) is
            designed to suppress the claims and objections rates; and

        •   the proposed release is overly broad and requires class members to release pending
            claims in T.K. v. ByteDance Technology Co., Ltd. (“T.K.”), No. 19-cv-7915 (N.D. Ill.).

        Moreover, the Agreement is tainted due to the failure of TikTok’s counsel to disclose the

T.K. matter to the Joint Panel on Multidistrict Litigation (“JPML”), which, at minimum, was a tag-

along action and the first-filed case against TikTok in the Northern District of Illinois. After a

lengthy hearing on Mark S.’s objections to a proposed settlement in T.K. that concluded on August

7, 2020 and demonstrated the value of class members’ claims exceeded $200 million, TikTok

attended the August 13, 2020 mediation in the above-captioned matter (the “MDL”) motivated to




1
  Capitalized terms have the same meaning set forth in the Settlement Agreement and Release that was
attached as Exhibit A to the Motion (Dkt. 122-1).
                                                  1
    Case: 1:20-cv-04699 Document #: 126 Filed: 03/01/21 Page 3 of 17 PageID #:2228




settle. Notably, the Agreement requires class members in T.K. to release their valuable claims in

T.K.

        To avoid the waste of moving forward with the defective Agreement, the Court should

deny the motion. 2

                                      SUPPLEMENTAL FACTS

        Mark S. sets forth facts here that supplement the facts set forth in Plaintiffs’ motion and

which he believes provide a necessary foundation for his objections.

TikTok’s Large Child Userbase

        The TikTok App was launched in 2017. 3 At the time, it competed with a similar app called

Musical.ly. 4 TikTok then bought Musical.ly and merged it into TikTok. 5 Musical’ly’s CEO, Alex

Zhu, because the chief executive of TikTok. 6

        During a December 2016 interview, Zhu, stated that “a lot of [Musical’ly’s] users,

especially top users, they’re under 13.” 7 He further acknowledged that children lied about their


2
  Plaintiffs filed their lengthy motion and proposed Settlement Agreement on February 25, 2021. Since that
time Mark S.’s counsel have diligently worked to identify the defects in the Agreement prior to the
scheduled March 2, 2021 hearing. In hopes of having additional time to complete a more thorough analysis,
Mark S.’s counsel requested that Plaintiffs’ counsel agree to strike the scheduled hearing date and request
that the Court schedule a status the week of March 15, 2021. See Exhibit 1 (email chain). Plaintiffs’ counsel
refused but indicated they were open to answering questions. See id. However, the first date they offered to
have a discussion was March 4, 2021, despite Mark S.’s counsel agreeing to be available over the weekend
of February 27 and 28, 2021. See id. Plaintiffs’ Co-Lead Counsel also refused to talk with Mark S.’s counsel
regarding the Agreement after their appointment by the Court in September 2020. See Exhibit 2-3 (emails).
Accordingly, and given the overlapping nature of T.K. and the MDL, Mark S. respectfully requests the
opportunity to supplement this filing after he has the opportunity to more fully review the Agreement.
3
  Jia Talentino, How TikTok Holds Our Attention, The New Yorker (Sept. 23, 2019),
https://www.newyorker.com/magazine/2019/09/30/how-tiktok-holds-our-attention (last accessed on Mar.
1, 2021).
4
  Id.
5
  Id.
6
  Sam Shead, TikTok’s Former CEO Is Now Making Investments on Behalf of Parent Company ByteDance,
CNBC (July 22, 2020), https://www.cnbc.com/2020/07/21/alex-zhu-tiktok-bytedance.html (last accessed on
Feb. 28, 2021).
7
  TechCrunch, From Brush to Canvas with Alex Zhu of Musical.ly, YouTube (Dec. 6, 2016),
https://www.youtube.com/watch?v=ey15v81pwII (last accessed on Mar. 1, 2021).
                                                     2
    Case: 1:20-cv-04699 Document #: 126 Filed: 03/01/21 Page 4 of 17 PageID #:2229




age in order to use TikTok. 8 As of June 2020, 32.5% of TikTok’s active U.S. users were between

the ages of 10 and 19. 9 Further, according to an August 2020 New York Times article, as of July

2020, TikTok classified more than a third of its U.S. users as being 14 years old or younger. 10 The

discrepancy between the figures likely results from children who misstate their ages but who

TikTok has identified as being under 14 years old based on its algorithms. See id.

        On February 27, 2019, the FTC filed a federal enforcement action against Musical.ly and

Musical.ly, Inc. for their multiple violations of the Child Online Privacy Protection Act, 15 U.S.C.

§ 6501, et seq. (“COPPA”). COPPA empowers parents to maintain control over what information

is collected about their young children – i.e., children under 13 – online. See id. 11 Pursuant to a

Stipulated Order for Civil Penalties, Permanent Injunction, and Other Relief (the “Stipulated

Order”), the Musical.ly defendants agreed to a $5.7 million civil penalty and injunctive relief that

required, inter alia, the deletion of specified personal information of TikTok users. Exhibit 4

(Stipulated Order). A flaw in the Stipulated Order is that it only required deletion of data of users

who self-identified as being under 13. See id. at 9-10. As discussed above, TikTok knew that child

users identified as being over 13, even though they were not.

The T.K. Action and Mark S.’s Objection

        The class action complaint in T.K. was filed against TikTok on December 3, 2019. T.K.

Dkt. 1. Therein, the plaintiffs sought to certify a National Class, a California Subclass and an


8
  Id.
9
  H. Tankovska, Distribution of TikTok Users in the United States as of June 2020, by Age Group, Statista
(Jan. 28, 2021), https://www.statista.com/statistics/1095186/tiktok-us-users-age/ (last accessed on Feb. 28,
2021).
10
   Raymond Zhong, et al., A Third of TikTok’s U.S. Users May Be 14 or Under, Raising Safety Questions,
New York Times (Aug. 14, 2020), https://www.nytimes.com/2020/08/14/technology/tiktok-underage-
users-ftc.html (last accessed on Feb. 28, 2021).
11
   See also Complying with COPPA: Frequently Asked Questions (Mar. 20, 2015),
https://www.ftc.gov/tips-advice/business-center/guidance/complying-coppa-frequently-asked-questions
(last accessed on Mar. 1, 2021).
                                                     3
     Case: 1:20-cv-04699 Document #: 126 Filed: 03/01/21 Page 5 of 17 PageID #:2230




Illinois Subclass, consisting of approximately six million children under 13 and their parents

and/or legal guardians, respectively. Id. ¶ 61, 57, 65. 12 The complaint alleged the following five

causes of action: (a) violation of the VPPA; (b) Intrusion Upon Seclusion; (c) violation of the

California Constitutional Right to Privacy; (d) violation of the California Consumer Legal

Remedies Act; and (e) violation of the Illinois Consumer Fraud and Deceptive Business Practices

Act. Id., ¶¶ 70-110.

          On December 5, 2019, the plaintiffs in T.K. sought preliminary approval of a $1.1 million

settlement on behalf of the following settlement class:

          All persons residing in the United States who registered for or used the Musical.ly
          and/or TikTok software application prior to the Effective Date when under the age
          of 13 and their parents and/or legal guardians.

T.K. Dkt. 5. The proposed settlement agreement granted TikTok an extremely broad release that

required class members to release viable claims that class counsel failed to allege and for which

class counsel did not seek compensation, including claims under the Illinois Biometric Information

Privacy Act (“BIPA”), 740 ILCS 14/1, et seq. See T.K. Dkt. 5-1 §§ 2.2, 2.24, 11.1.

          Judge Blakey preliminarily approved the settlement. T.K. Dkt. 12-13. In the preliminary

approval order, Judge Blakey entered a preliminary injunction that prevented settlement class

members from bringing any new class actions asserting, or amending an existing action to assert,

any “Released Claim,” broadly defined as any claim arising out of or related to the T.K. action or

the subject matter of the complaint therein. T.K. Dkt. 13 ¶ 16; Dkt. 5-1 § 2.24.

          Mark S. objected to the proposed settlement on the grounds that, inter alia, it failed to

provide adequate relief (18 cents per class member before deducting attorneys’ fees and

administrator expenses), it failed to provide any injunctive relief, the release was overbroad and



12
     The Class Action Complaint is mis-numbered as follows: 61, 57, 62.
                                                     4
     Case: 1:20-cv-04699 Document #: 126 Filed: 03/01/21 Page 6 of 17 PageID #:2231




the notice program was defective. See Dkt. 24. After the parties briefed the objections, Judge

Blakey held a hearing on August 4 and 7, 2020. During the hearing, Mark S.’s counsel argued that

the VPPA claim had a potential value of up to $15 billion and a net expected value of $204 million.

Exhibit 5 (8/7/2020 Tr.) at 42:22-44:9.

          Mark S.’s counsel further addressed the broad nature of the proposed release that

extinguished valuable claims, including BIPA, and the confusion caused by that release. Exhibit 6

(8/4/2020 Tr.) at 18:12-23:8. For instance, Mark S.’s counsel explained that the MDL cases did

not include the T.K. class members until TikTok and the plaintiffs incorrectly said, in response to

Mark S.’s objections, that the release did not cover BIPA claims. Id. At the hearings, Mark S.’s

counsel also argued that: (a) the proposed settlement failed to provide injunctive relief, including

a requirement to delete class members’ data; and (b) TikTok could not enforce the purported

arbitration agreement against the minor class members. Id. at 9:12-17, 13:8-14. On August 13,

2020, six days after the hearing concluded, TikTok’s counsel agreed to the $92 million settlement

before this Court, which seeks to resolve the claims of 89 million people, including VPPA claims,

and requires the T.K. class members to release their claims. See Dkt. 122-1 § 2.30, 12.1; Dkt. 122-

6 ¶ 22.

          Judge Blakey has not yet ruled on Mark S.’s objections. Also pending before Judge Blakey

is a motion to enforce the above-described preliminary injunction and to consolidate the MDL

with T.K. or, alternatively, to coordinate the two actions. T.K. Dkt. 52.

                                           ARGUMENT

I.        Legal Standards.

          Approval of a proposed class action settlement “usually involves a two-stage procedure.”

Manual for Complex Litig., Fourth § 13.14 (2004). During the first stage, a “judge reviews the



                                                 5
  Case: 1:20-cv-04699 Document #: 126 Filed: 03/01/21 Page 7 of 17 PageID #:2232




proposal preliminarily to determine whether it is sufficient to warrant public notice and a hearing.”

Id. When a court is confronted with a request for settlement-only class certification, it must give

“undiluted, even heightened, attention” to Rule 23 protections “designed to protect absentees by

blocking unwarranted or overbroad class definitions.” Amchem Products v. Windsor, 521 U.S.

591, 620 (1997). Included in this analysis is the adequacy inquiry under Rule 23(a)(4). See id. at

625. This inquiry “serves to uncover conflicts of interest between named parties and the class they

seek to represent.” Id. A conflict arises where the interests of those within a single class are not

aligned. See id. at 626.

II.    Conflicts Exist Between Minor Class Members and Nationwide Class and Illinois
       Subclass Members.

       Here, the Agreement does not satisfy Rule 23(a)(4)’s adequacy requirement because at

least two conflicts exist between minor class members and Nationwide Class and Illinois Subclass

members that necessitate additional subclasses. First, Plaintiffs make clear that the primary

litigation risk which drives the $92 million figure stems from a purported arbitration agreement

and class action waiver. See Dkt. 122 at ECF 9-10, 12-13, 29. However, as Plaintiffs concede (see

id. at ECF 29), the risk faced by minor class members is far different, if it exists at all, than that

faced by other class members because minors can disaffirm any such agreements. See, e.g.,

Villalobos v. Cicero School Dist. 99, 841 N.E.2d 87, 94 (Ill. App. Ct. 2005) (Illinois law); Cal.

Family Code § 6710 (California law). Notably, Mark S. raised the same disaffirmance issue in his

objections in T.K. See T.K. Dkt. 24 at ECF 35; Dkt. 38 at ECF 10; Ex. 6 at 13:8-14. By lumping

the minor class members in with those class members against whom the arbitration agreement and

class action wavier are enforceable, Plaintiffs have settled TikTok’s $204 million VPPA liability

as to the minor class, as well as its $48 million BIPA liability as to the minor plaintiffs (a

conservative estimate of the net expected value of that claim,), at a level far below those figures.

                                                  6
     Case: 1:20-cv-04699 Document #: 126 Filed: 03/01/21 Page 8 of 17 PageID #:2233




         Second, minors under the age of 13 require unique injunctive relief in order to ensure that

personal information TikTok unlawfully collected about them is deleted and that they are informed

of the identities of the entities with whom TikTok shared their data. The Agreement does not

provide that relief. See Dkt. 122-1 § 6, Addendum § 4. Notably, the Agreement does not require

any third-party monitoring of any data deletion requirements. See Dkt. 122-1 § 6. Such monitoring

would be necessary for the children’s data and should be part of the injunctive relief, generally.

Again, Mark S. raised the need for this type of injunctive relief in his objections in T.K. See Dkt.

24 at ECF 29; Dkt. 38 at ECF 7-8.

         Neither the motion nor the Agreement accounts for the above-described conflicts. The

Agreement does not create Nationwide and Illinois subclasses for class members: (a) under the

age of 18; and (b) under the age of 13. Plaintiffs’ counsel certainly are aware of the need to ensure

that different groups of class members receive adequate representation, as evidenced by the ten

negotiating sessions between counsel appointed by Co-Lead Counsel to determine the settlement

allocation to Nationwide Class and Illinois Subclass members. See Dkt. 122 at ECF 21-22.

         Minor class members required, but did not receive, similar treatment. Had Plaintiffs’

counsel properly considered minor class members’ interests, those class members would have

received a separate, and significantly greater, allocation than Nationwide Class and Illinois

Subclass members, and the injunctive relief would, at minimum, have included deletion of the

personal information of minors under the age of 13. 13



13
   Importantly, the FTC stipulated settlement does not preclude such injunctive relief due to its voluntary
nature. See In re Vizio, Inc. Cons. Priv. Litig., No. 8:16-ml-2693-JLS-KES, 2017 WL 11420284, at *3-4
(C.D. Cal. July 25, 2017) (consent decree is akin to voluntary cessation that does not preclude further
injunctive relief); see also Friends of the Earth, Inc. v. Laidlaw Envt’l Servs., 528 U.S. 167, 189 (2000);
Fraley v. Facebook, 966 F.Supp.2d 939, 945 (N.D. Cal. 2013) (settling parties can craft relief not obtainable
via a contested judgment).


                                                     7
  Case: 1:20-cv-04699 Document #: 126 Filed: 03/01/21 Page 9 of 17 PageID #:2234




       In the motion, Plaintiffs state that TikTok contends that disaffirmance presents

individualized issues that may preclude class treatment. Dkt. 122 at ECF 13. Not so. The issue of

disaffirmance can easily by handled via the claims submission process – i.e., the notice packet and

claim form can and should be drafted to explain this right and allow any person eligible to disaffirm

his or her agreements with TikTok to affirmatively do so on the form.

       Plaintiffs also state that TikTok contends that if minor class members are allowed to

disaffirm their agreements with TikTok, some of their claims would be released in connection with

the settlement in T.K. Dkt. 122 at ECF 13. As a threshold matter, no final settlement has been

approved in T.K. and Judge Blakey has that very objection before him. Further, TikTok’s attempt

to use T.K. as a sword in the MDL demonstrates the impropriety of its decision to game the JPML

by not disclosing the related nature of T.K. Having ensured that the JPML would not consolidate

the MDL cases with T.K., TikTok now seeks to play those cases off of one another to TikTok’s

benefit.

III.   The Agreement Does Not Reflect the Strength of the Claims as Compared to TikTok’s
       Settlement Offer.

       The Seventh Circuit has held the most important factor in determining whether a proposed

settlement is fair, reasonable and adequate under Rule 23(e)(2) is the strength of the plaintiff’s

case as compared to the amount of the defendant’s settlement offer. Synfuel Tech., Inc. v. DHL

Express (USA), Inc., 463 F.3d 646, 653 (7th Cir. 2006). In analyzing the strength of the plaintiff’s

case, the court should quantify the net expected value of continued litigation. Id. While a court

cannot do this with a high degree of precision, the court should require the parties to present

evidence that allows for possible outcomes to be estimated. Id. It follows that, in accordance with

the policies requiring subclassing, the analysis should be specific to each set of plaintiffs with

discrete rights. See id.; see Amchem Products, 521 U.S. at 625-26.

                                                 8
 Case: 1:20-cv-04699 Document #: 126 Filed: 03/01/21 Page 10 of 17 PageID #:2235




       In their 47-page motion, Plaintiffs make no effort to estimate possible outcomes or to

quantify the net expected value of continued litigation. In Reynolds, the Seventh Circuit set forth

an easy way to calculate the net expected value of continued litigation, namely, identify four

possible outcomes (high, medium, low and zero), along with the likelihood of each outcome

coming to fruition, and combine the results. 288 F.3d at 285. In Reynolds, the Seventh Circuit

ascribed 0.5% to the high option, 20% to the medium option; 30% to the low option and 49.5% to

the zero option. Id.

       Applying the Seventh Circuit’s formula here reveals that the $92 million settlement value

is far below the net expected value of continued litigation when only considering the VPPA and

BIPA claims. The VPPA provides for statutory damages of $2,500. 18 U.S.C. § 2710(c)(2). Based

on a class size of 89 million (Dkt. 122 at ECF 25), a high recovery would be $222.5 billion. Using

the numbers set forth in Reynolds, assumed medium and low recoveries could be $200 million and

$10 million, respectively. Using these conservative numbers and the percentages set forth above,

the net expected value is $1.15 billion. For BIPA, conservatively assuming statutory damages of

$1,000 per violation, see 740 ILCS 14/20, a high recovery for the 1.4 million class members would

be $1.4 billion. Again, assuming medium and low recoveries of $200 million and $10 million,

respectively, the net expected value would be $50,000,000. Thus, the net estimated value of the

VPPA and BIPA claims is $1.45 billion – a figure that bears no resemblance to the $92 million

settlement value.

       Examining the anticipated per class member payout further shows that the proposed

settlement is unfair, unreasonable and inadequate. Assuming Plaintiffs’ counsel is awarded

attorneys’ fees of 33.33% of the Settlement Fund (see Dkt. 122 at ECF 24) and administrative

costs of $1.8 million (the costs in the Facebook BIPA case heavily relied on by Plaintiffs) (see



                                                9
     Case: 1:20-cv-04699 Document #: 126 Filed: 03/01/21 Page 11 of 17 PageID #:2236




Exhibit 7 (Facebook BIPA Decl.) ¶ 22), the amount left for class members is $59,536,400. Based

on a class size of 89 million, each pro rata share is worth a paltry 67 cents. Using the allocation

proposed by Plaintiffs, 14 the settlement amounts to $4.02 per Illinois Subclass member, and 60

cents per National Subclass member. Assuming a vibrant notice program akin to the one mandated

by the Court in Facebook BIPA that resulted in a 22% claims rate, each Illinois Subclass member

would receive $18.24, and each National Class member would receive $3.04. As discussed below,

given the similarities between Facebook and TikTok, a notice plan similar to the one used in

Facebook BIPA should be utilized here.

         Plaintiffs arrive at loftier numbers in their motion only by basing the payout on the full $92

million and relying on an artificially low claims rate that they seek to achieve through a defective

Notice Plan. See Dkt. 122 at ECF 32-33; Dkt. 122-12. While Plaintiffs attempt to support their

predicted claims rate of 1.5% with data gathered by Professor Rubenstein (Dkt. 122 at ECF 33),

they omit half of the professor’s data. See Exhibit 8 (Prof. Rubenstein Decl. in Facebook BIPA).

Professor Rubenstein’s data predicts claims rates in two different ways: (1) based on class size;

and (2) based on size of the claim. See id. ¶ 3. According to the data, a claims rate of 1.5% would

indicate a very small claim size. See id. ¶ 6. To the extent Plaintiffs publish notice predicting

payments of $383 and $63.89 (Dkt. 122 at ECF 32), Professor Rubenstein’s data would predict

corresponding claim rates of 12.9% and 8.8%, respectively. Ex. 8 ¶ 6. Of course, at those claim

rates, the actual payments would be far below $383 and $63.89; they would be $45 and $7.55,

respectively. Moreover, fixing the glaring omission of failing to provide notice on the App itself,

as was done in Facebook BIPA, see infra, should drive the claims rate much higher than what is



14
  Mark S. also objects to the Plan of Allocation. According to the Agreement, no confirmatory discovery
was conducted regarding the validity of the VPPA claim. See Dkt. 122-1 ¶ 7. As such, it is unclear how
Plaintiffs arrives at the 6:1 allocation plan.
                                                  10
 Case: 1:20-cv-04699 Document #: 126 Filed: 03/01/21 Page 12 of 17 PageID #:2237




reflected in Professor Rubenstein’s dataset and result in the payouts at the 22% claims rate

discussed above. In short, Plaintiffs necessarily rely on an artificially low claims rate in an effort

to convince the Court that the settlement is fair, reasonable and adequate. It is none of those things.

IV.    The Notice Plan Does Not Provide the Best Notice Practicable.

       Rule 23(c)(2)(B) requires that upon a court ordering notice under Rule 23(e)(1), “the court

must direct to class members the best notice that is practicable under the circumstances, including

individual notice to all members who can be identified through reasonable effort.” Fed. R. Civ. P.

23(c)(2)(B). Where individual class members can be identified, they are entitled to individual

notice even if providing such notice would be very costly. Hughes v. Kore of Ind. Enter., Inc., 731

F.3d 672, 676-77 (7th Cir. 2013). The “notice requirement of Rule 23 is designed to guaranty that

those bound by the ruling in a class action were accorded their due process rights to notice and an

opportunity to be heard.” Chaffee v. A&P Tea Co., Nos. 79 C 2735 and 79 C 3625, 1991 WL 5859,

at *2 (N.D. Ill. Jan. 16, 1991).

       The Notice Plan suffers from many defects that will suppress the claims rate. The most

glaring defect is the Plan’s inexplicable failure to provide direct notice via the TikTok App. In

Facebook BIPA, the Court mandated such notice, and the corresponding claims rate was 22%. See

Exhibit 9 (Facebook BIPA Final Approval Order) at 4. Importantly, the TikTok App allows for

“push notifications,” whereby TikTok can provide information to users, and targeted advertising.

See Exhibit 10 (push notification information); Exhibit 11 (TikTok ad information). The Notice

Plan contains no discussion of the decision to forego using the App to notify class members of the

settlement.

       Plaintiffs’ chosen, but less effective notice methods, also suffer from defects. For instance,

according to the Notice Plan, the administrator will have email addresses for one-third of the class



                                                  11
 Case: 1:20-cv-04699 Document #: 126 Filed: 03/01/21 Page 13 of 17 PageID #:2238




members and the media plan will only reach 34.68 million people, many of whom likely will not

be class members. Dkt. 122-12 ¶¶ 18, 26. The settlement administrator does not state how Plaintiffs

intend to reach all 89 million class members by any form of notice.

       The reason many of the 34.68 million people targeted by the Notice Plan likely will not be

class members is because the Notice Plan targets the wrong people. As discussed above, TikTok

has an outsized percentage of young users. Data shows that 62% of TikTok users are between the

ages of 10 and 29. See Distribution of TikTok Users in the U.S., supra. However, according to the

Notice Plan, over 53% of the Target Audience is between 18 and 34, with a median age of 33.7.

Dkt. 122-12 ¶ 27. Clearly, the Target Audience’s median age of 33.7 is incorrect.

        Instead of trying to contact TikTok users directly through TikTok, the Notice Plan seeks

to contact them through Facebook, Twitter and Instagram. Dkt. 122-12 ¶ 36. The settlement

administrator does not state why he chose those social media platforms.

       In addition to defects with direct notice and targeting, the proposed notice and claim form

are also defective. The proposed notice fails to state the estimated amount a claimant will receive.

See Dkt. 122-4. Rather, it merely states that the settlement provides $92 million to pay class

members and that Illinois class members may get up to six times some unspecified payment. Dkt.

122-4 at ECF 2. The Facebook BIPA notice informed claimants that it was estimated they would

receive between $200 and $400. Exhibit 12 (Facebook BIPA Notice). In order for the notice to

provide this information, the settlement administrator would have to disclose the anticipated claims

rate based on his proposed Notice Plan. However, he fails to provide that information.

       As discussed below, the Notice also fails to inform T.K. class members that by submitting

a claim in the MDL, they are releasing their claims in T.K.




                                                12
 Case: 1:20-cv-04699 Document #: 126 Filed: 03/01/21 Page 14 of 17 PageID #:2239




       The settlement also prevents claims by persons it seeks to bind. According to the

Agreement, to submit a claim, a class member must provide to the settlement administrator, inter

alia, the class member’s full name, address, email address, mobile telephone number for the class

member’s devices used to access the App, and any and all TikTok user names used by the class

member. Dkt. 122-1 § 5.3.5. However, a TikTok user is not required to provide a mobile telephone

number in order to register to use the App. Thus, requiring class members to provide the mobile

telephone number for the devices used to access the App is deceptive and will suppress the claims

rate. Notably, the proposed claim form deceptively indicates that providing a mobile telephone

number and email is optional, a fact that will lure claimants into providing less information than

is purportedly required to submit a valid claim. See Dkt. 122-5 at ECF 3. A class member should

only have to provide the minimum information necessary for TikTok to verify that the class

member is, in fact, in the class. Neither the motion nor the Agreement describes that minimum

information.

       According to the Agreement, the class action notice will seek to suppress objections by

mandating unnecessary information. See id. § 11.3. Specifically, similar to the claims process, the

Agreement states that objectors must provide their mobile telephone number used to access the

App, even though such information is not required to register to use the App. Id. Thus, persons

who are disadvantaged by the settlement’s failure to allow claims without the phone number are

also told they cannot object. Further, the Agreement requires an objector to: (a) name his or her

counsel and list the number of objections her counsel has filed in the last five years, along with

information regarding each case in which an objection was submitted; (b) provide the retainer or

engagement agreement with counsel; and (c) sign the objection under penalty of perjury. Id. Each

of these requirements serves to suppress and intimidate potential objectors.



                                                13
 Case: 1:20-cv-04699 Document #: 126 Filed: 03/01/21 Page 15 of 17 PageID #:2240




V.     The Release Is Overbroad

       Plaintiffs contend that the Release is narrowly-tailored. Dkt. 122 at ECF 24. In actuality,

the Release broadly covers all claims arising from or related to the MDL or the “collection and use

of any user data . . . that were, could have been, or could be asserted by” class members. Dkt. 122-

1 § 2.30. As such, the Release requires class members to release their claims in T.K., which clearly

arises out of the collection and use of user data. This is another example of TikTok’s

gamesmanship in terms of concealing T.K. from the JPML and then trying to avoid the objections

in that case by obtaining a broad release of those claims in the MDL. The Court should not

countenance those games. The Court should not permit a release of any claims included in Judge

Blakey’s preliminary injunction or not asserted in the operative complaint in the MDL. Moreover,

the Court should not permit the release to cover any of the claims in T.K.

VI.    Mark S. Respectfully Suggests that Coordinating the MDL with T.K. Will Be Efficient
       and Conserve Judicial Resources.

       Recognizing that the Court has handled complex MDLs in the past and would have no

issue reviewing and ruling on Plaintiffs’ motion and these objections, Mark S. respectfully

suggests that the Court coordinate this MDL with T.K. in order to maximize efficiencies and

conserve judicial resources. Through gamesmanship, TikTok has finagled a way to litigate the

same claims and the same issues in different courtrooms. When TikTok believed it could resolve

all claims and obtain a broad release in T.K. for $1.1 million, it pursued that path. However, when

Mark S. submitted his objections and demonstrated the paltry nature of that settlement, TikTok

turned its sights to the MDL. Just six days after the hearing on Mark S.’s objections in T.K. in

which he made clear that the net estimated value of the case was $204 million, TikTok agreed to

resolve the MDL for $92 million and a broad release that covers the claims in T.K. To ensure there




                                                14
     Case: 1:20-cv-04699 Document #: 126 Filed: 03/01/21 Page 16 of 17 PageID #:2241




was no doubt as to TikTok’s counsel shopping strategy, 15 it also agreed to allow the T.K. class

members to submit claims in the MDL notwithstanding any release in T.K. See Dkt. 122-1 ¶ 2.4.

         While Mark S. is pleased that his efforts already have vastly increased the amount TikTok

has agreed to pay to the T.K. class members, for the reasons set forth above, the proposed

Agreement contains numerous deficiencies. Because the Court in T.K. already has begun

considering many of the same issues, coordination of the MDL and T.K. likely would conserve

judicial resources and provide for the most efficient resolution of both matters. Coordination is

also the solution to TikTok’s gamesmanship in concealing T.K. from the JPML and preventing

any appearance of counsel shopping.

VII.     Mark S. Alternatively Requests that the Court Reschedule the Hearing on the Motion
         and Grant Him the Opportunity to Obtain Discovery into the Agreement.

         Mark S. prepared this objection without the benefit of discovery. To the extent the Court

believes additional information is necessary to rule on his objections, Mark S. requests that the

Court reschedule the hearing on the motion and grant him the opportunity to conduct discovery

regarding the Agreement.

                                           CONCLUSION

         The Agreement does not satisfy Rule 23(a)(4)’s adequacy requirement and, otherwise, is

not fair, reasonable and adequate. Moreover, the Notice Plan is deficient and does not accord with

Due Process. Accordingly, Mark S. respectfully requests that the Court deny the motion and reject

the proposed Agreement or, alternatively, that the Court reschedule the hearing date on the motion

and grant Mark S. the opportunity to conduct discovery.




15
   In stating that TikTok had a counsel-shopping strategy, neither Mark S. nor his counsel are contending
that Plaintiffs’ counsel were partners to the strategy. Mark S.’s counsel is co-counsel with Ms. Carroll’s
firm in numerous BIPA cases throughout the country, including in a case in front of Judge Kocoras.
                                                   15
 Case: 1:20-cv-04699 Document #: 126 Filed: 03/01/21 Page 17 of 17 PageID #:2242




                                CERTIFICATE OF SERVICE

       I, Scott R. Drury, an attorney, hereby certify that, on March 1, 2021, I filed the foregoing

document using the Court’s CM/ECF system, which effected service on all counsel of record.

                                                     /s/ Scott R. Drury
                                                     One of the attorneys for Mark S.
